Hodges, J.
1. Error in charging the jury in a civil ease that the burden was upon the party having the burden of proof, to establish his contentions “to a moral and reasonable certainty,” did not require a new trial, where this was followed by full and correct instructions on the law as to the preponderance of evidence and. the burden of establishing such contentions by a preponderance of the evidence, and where the evidence demanded the verdict rendered. Graham v. Mitchell, 78 Ga. 310. See Central Ry. Co. v. McGuire, 10 Ga. App. 483 (73 S. E. 702). 2. The defendant’s testimony on the trial being inconsistent with his testimony on a former trial, while the testimony of the clerk of the guano company, who conducted the transaction in question, was clear and positive as to compliance with the law in regard to the branding or tagging of the guano bought by the defendant, the jury were authorized to disregard the defense, as it did. The trial judge approved the verdict, and this court will not disturb it. Judgment affirmed.